     Case: 4:20-cv-00066-DMB-DAS Doc #: 24 Filed: 04/06/21 1 of 1 PageID #: 533




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

EARLINE SMITH                                                                            PLAINTIFF

V.                                                                      NO. 4:20-CV-66-DMB-DAS

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

       On March 19, 2021, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal from an unfavorable decision of the Commissioner of

Social Security. Doc. #23. The R&R recommends that the decision be remanded as unsupported

by substantial evidence. Id. at 5. No objections to the R&R were filed within the time allowed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (internal citations

omitted) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).

The Court has reviewed the R&R and finds no plain error on the face of the record. Accordingly,

the R&R [23] is ADOPTED as the order of the Court and this case is REMANDED to the

Commissioner.

       SO ORDERED, this 6th day of April, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
